DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, and similarly claims 22, 43, and 47, it is unclear and not readily understood of how and in what manner “a threshold frequency difference” and “a threshold code phase difference” as claimed are determined.
Regarding claim 16, and similarly claim 37, it is unclear and not readily understood of how and in what manner “a threshold value” as claimed is determined.
Regarding claim 18, and similarly claim 39, it is unclear and not readily understood of how and in what manner “a threshold change in code phase” and “a threshold change in frequency” as claimed are determined.
Other claims are also rejected based on their dependency of the defected parent claims.
Allowable Subject Matter
Claims 1-47 are allowed over prior art.  However, 35 USC 112(b) rejections above must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0405213 discloses techniques directed to detect the presence of false, incorrect, or spoofed Global Navigation Satellite Systems (GNSS) signals.  Embodiments may comprise receiving, at a mobile device, a global navigation satellite system (GNSS) signal via a GNSS antenna of the mobile device; determining first movement data based on the GNSS signal; determining second movement data based on data from one or more motion sensors of the mobile device, wherein the first movement data and the second movement data each comprise respective movement-related information regarding the mobile device during a time period; and providing an indication that GNSS error is occurring based on a determination that a difference between first movement data and the second movement data exceeds a threshold.
US 2021/0333410 discloses a method of detecting an anomalous SPS signal includes determining whether a first SPS signal is anomalous by determining: whether an actual SPS signal measurement difference is consistent with an expected measurement difference; whether a received power of the first SPS signal exceeds a maximum expected power; whether the first SPS signal originated from an SV location consistent with first SV location information; whether a first pseudorange to a first SV differs by more than a first pseudorange threshold from an expected pseudorange; that a first location, based on the first SPS signal measurement corresponds to at least one of an unexpected location or a high likelihood of anomaly location; whether one or more base station signal measurements are consistent with a first SPS signal measurement; and/or whether a measured signal quality of the first SPS signal is consistent with an expected signal quality.
US 2020/0371247 discloses a device and the associated method for detecting spoofing of GNSS signals.  The device includes an RF chain to acquire and down convert a signal comprising one or more GNSS signals transmitted by GNSS sources, each of the GNSS signals comprising a navigation message modulated by a spreading code associated to a related GNSS source, an analog to digital converter, to digitize the down converted signal, and a computer logic, to: calculate over a grid of spreading code phase delays and Doppler shifts, cross-correlation functions between the digitized signal and locally generated replicas of the signal, for one or more of the spreading codes, identify cross-correlation peaks, and analyze the cross-correlation peaks to detect spoofing situations.
US 10,908,293 discloses a system and method for detecting false Global Navigation Satellite System (GNSS) satellite signals.  False GNSS satellite signals can be used malevolently to take control of a body such as a vehicle or ship that is using GNSS satellite signals for navigation.  In some embodiments a GNSS attitude system is used to detect the false GNSS satellite signals. The GNSS attitude system measures the code or carrier phase of the GNSS satellite signals at two or more antennas to detect the false GNSS satellite signals.  In some embodiments the attitude system computes first measured and second estimated carrier phase differences in order to detect the false GNSS satellite signals.  The attitude system may compute the attitude of a baseline vector between the two antennas.  Once false GNSS satellite signals are detected, the method can include preventing the attitude determining system from outputting position or location data.
US 2014/0247186 discloses embodiments directed to GNSS anti-interference using array processing.  In one embodiment, a device may be configured to receive signals GNSS signals.  In one embodiment, the signals may include a superposition of GNSS signals from independent transmitter sources and a spoofing signal.  The spoofing signal may include several pseudo random noise (PRN) codes originating from a single transmitter source.  In a one embodiment, the device may include multiple radio frequency (RF) inputs connected to multiple antennas and may use a combining algorithm to produce a weighted sum of the antenna outputs.  The resultant sum may be passed through an output port of the device that is configured to be coupled to an RF input port of a GNSS receiver.
US 8,325,087 discloses a system and method for determining whether a wireless device has transmitted one or more forged satellite measurements.  An estimated location of the wireless device may be determined as a function of information from a cellular network.  Acquisition assistance data may be determined for a first set of satellites as a function of the estimated location, the assistance data including an uncertainty window.  If measured code phase information in the satellite measurements substantially correlates to the uncertainty window, then the wireless device may be transmitting forged satellite measurements.
CN 105717518 discloses a satellite receiver spoofing signal based on the code phase identification detection method, comprising the following steps: step S1, the satellite receiver for capturing and tracking signal, based on code phase identification of the satellite receiver spoofing signal detection.  Correlation peak results using satellite receiver baseband signal processing process in pseudo code despreading, detecting spoofing signal, step S2. The spoofing signal is not detected, then using the carrier motion state obtained by the dead reckoning method and satellite motion state information obtained by the ephemeris parameters, pseudo code phase parameter further capturing and tracking signal for code phase identification processing, namely the satellite receiver for identifying the true and false, step S3.  After detecting the receiver despread demodulated signal contains the spoofing signal, alarm and the spoofing signal isolation processing so as to enhance deception interference resistance capability of the satellite receiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646